     Case 2:20-cv-08676-SVW-SK Document 14 Filed 12/28/20 Page 1 of 2 Page ID #:46


 1

 2

 3

 4

 5

 6
                                                                    JS-6
 7

 8

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12     ANTHONY BOUYER, an                 Case No. 2:20-cv-08676-SVW-SK
13     individual,
14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     ESA P PORTFOLIO L.L.C., a
       Delaware limited liability
18     company; and DOES 1-10,
19     inclusive,
20     Defendants.
21

22

23

24

25

26

27
                                          1
28
                               [PROPOSED] ORDER
                           DISMISSAL WITH PREJUDICE
     Case 2:20-cv-08676-SVW-SK Document 14 Filed 12/28/20 Page 2 of 2 Page ID #:47


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and ESA P Portfolio
 3
     L.L.C. (“Defendant”), the Court hereby enters a dismissal with prejudice of
 4

 5   Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall

 6   bear his or its own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED:     December 28, 2020
10

11
                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
